Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the RCE filed 6/30/2022 in which Claims 1, 2, 5-10, 12, 14-18, 20-23, 25-31 are pending.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 10-19, filed 12/14/2021, with respect to Claims 1, 2, 5-10, 12, 14-18, 20-23, 25-31 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 2, 5-10, 12, 14-18, 20-23, 25-31 have been withdrawn. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/30/22 was filed after the mailing date of the allowance on 6/30/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
5.	Claims 1, 2, 5-10, 12, 14-18, 20-23, 25-31 allowed.
6.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 18 and 23, Lyons teaches a virtual gaming device video display and button panel as a two-dimensional image of the gaming device integrated into the auto-stereo VR environment displayed at the virtual reality viewer where the viewer based upon the camera data provide for integration of a view of the physical panel into the virtual reality environment such that the player touching the physical panel obtains the tactile feedback while the camera interprets the touch gesture as an input for controlling one or more features associated with the virtual reality content. Chen teaches an image of the keyboard and the position of the finger(s) may be rendered and displayed, for example, on a head mounted display, to facilitate user interaction via the keyboard with a virtual immersive experience generated by the head mounted display. With respect to Claims 1, 18 and 23, neither Lyons or Chen teach displaying an application of a computer-generated reality (CGR) environment that includes an input field; while displaying the application of the CGR environment, detecting the input field in the displayed application of the CGR environment; in response to detecting the input field in  the displayed application of the CGR environment,  augmenting a representation of a physical input device to include a representation of the detected input field,  wherein the physical input device is external to the electronic device; and in response to detecting an input received at the physical input device: updating the display of the input field based on the input, wherein updating the display of the input field comprises displaying the input field having an updated appearance in the displayed application of the CGR environment; and displaying the representation of the detected input field having an updated appearance on the representation of the physical input device; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record. Examiner also agrees with the Applicant’s argument on page 12 that the alleged input field in Lyons (physical button panel) is detected before any CGR environment is displayed, whereas in the claims, the input field is detected after the application is displayed because the detected input field is part of the displayed application and Applicant’s further argument on page 18 that Chen does not teach a single device that displays an updated input field on both the displayed application of the CGR environment and the representation of a physical input device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EBONI N GILES/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694